IN THE COURT OF APPEALS OF NORTH CAROLINA

                                    No. COA17-271

                               Filed: 7 November 2017

New Hanover County, Nos. 15 CRS 2897, 50660

STATE OF NORTH CAROLINA

               v.

ISRAEL JOHN ROGERS


         Appeal by defendant from judgments entered 22 September 2016 by Judge Jay

D. Hockenbury in New Hanover County Superior Court. Heard in the Court of

Appeals 5 September 2017.


         Attorney General Joshua H. Stein, Assistant Attorney General Joseph L. Hyde,
         for the State.

         Appellate Defender Glenn Gerding, by Assistant Appellate Defender Nicholas
         C. Woomer-Deters, for defendant-appellant.


         BRYANT, Judge.


         Where no procedural mechanism exists under Rule 21 to issue the

discretionary writ of certiorari to review the trial court’s judgment entered upon

defendant’s guilty plea, we exercise our discretion to invoke Rule 2 to suspend the

rules and address the merits of defendant’s appeal. Assuming arguendo the trial

court erred in advising defendant that he had a right to appeal the court’s denial of

his pro se motion to dismiss, we hold defendant has failed to establish prejudicial

error.
                                         STATE V. ROGERS

                                         Opinion of the Court



        On 2 January 2015 around 4:30 a.m., Blair Mincey observed defendant Israel

John Rogers and another person breaking into her Honda Accord and called the

Wilmington Police Department.               An officer responded and observed defendant

breaking into another vehicle, a GMC Yukon. Defendant fled. After a short chase,

defendant was apprehended and placed under arrest.

        Defendant was indicted for two counts of breaking or entering a motor vehicle,

one count of resisting a public officer, and for having attained habitual felon status.

Subsequently, defendant “was sent up to Butner for an evaluation to see if he was

competent to stand trial[.]”          On 10 August 2016, the forensic psychiatrist who

examined defendant reported that he believed defendant to be capable of proceeding.

        Defendant’s cases came on for trial during the 19 September 2016 session of

New Hanover County Superior Court, the Honorable Jay D. Hockenbury, Judge

presiding. Defendant asked his attorney to file a motion to dismiss for lack of subject

matter jurisdiction, but his attorney refused as she “felt the motions were frivolous

and without merit[.]”1          At defendant’s request, his attorney filed a motion to

withdraw.




        1  Defendant’s jurisdictional argument appears to be based on defendant’s perceived status of
himself as a “sovereign citizen.” “[S]o-called ‘sovereign citizens’ are individuals who believe they are
not subject to courts’ jurisdiction[.] . . . [C]ourts repeatedly have been confronted with sovereign
citizens’ attempts to delay judicial proceedings, and summarily have rejected their legal theories as
frivolous.’ ” State v. Faulkner, ___ N.C. App. ___, ___, 792 S.E.2d 836, 842 (2016) (alterations in
original) (quoting United States v. Davis, 586 Fed. App’x 534, 537 (11th Cir. 2014)).

                                                 -2-
                                   STATE V. ROGERS

                                   Opinion of the Court



      When defendant’s case was called, the court addressed defendant directly,

informing defendant that he would be permitted to file his motion to dismiss for lack

of jurisdiction and put it in the record. The court also advised defendant that his

attorney, as an officer of the court, believed his “motions [were] frivolous and it would

be a waste of the Court’s time for her to spend time to make a formal motion to dismiss

based on subject matter, or that the Court has no jurisdiction over [defendant], and

therefore, she is not going to file those motions.” The trial court advised defendant

he could give his attorney any documents that he wanted filed, and then denied

defense counsel’s motion to withdraw.

      The trial court received four handwritten documents from defendant.

Defendant was allowed to “make any arguments that he want[ed] to make for the

record,” and defendant did so. The trial court declared the documents provided no

basis for dismissing the charges and denied defendant’s pro se motion to dismiss. The

State then offered a plea to defendant, which provided that he would plead guilty to

all the charges, the offenses would be consolidated for judgment, and a sentence of

twenty-three to forty months would be imposed.

      After a break, defendant personally addressed the court again, stating he had

additional motions to make based on previously filed documents. Defendant said he

wanted to make an additional motion concerning the “legitimacy of the claims brung




                                          -3-
                                      STATE V. ROGERS

                                      Opinion of the Court



[sic] against [him] before [he] could take the plea.” The trial court responded by

stating that

               I made my ruling denying your motion to dismiss on those
               two grounds [(lack of subject matter jurisdiction and lack
               of in personam jurisdiction)]. So it’s all in the record, and
               when this case is over with you have the right to appeal my
               ruling, and this is part of the - - part of the file that I’m sure
               will be looked at by someone as part of the appellate
               process.

(Emphasis added). Thereafter, defendant chose to accept the State’s plea offer, and

the trial court proceeded to conduct a plea colloquy with defendant—who entered an

Alford plea—and to hear a factual basis for the plea from the State. The plea colloquy

included the following: “THE COURT: Do you understand following a plea of guilty

there are limitations on your right to appeal? DEFENDANT: Yes, Sir.” Then, the

trial court advised defendant of the maximum possible punishment—176 months

plus 60 days.

      The trial court accepted defendant’s Alford plea and ordered it recorded,

finding that it was “the informed choice of the defendant, and the plea [was] made

freely, voluntarily, and understandingly.” The trial court sentenced defendant in

accordance with the terms of his plea. Thereafter, defendant purported to file written

notice of appeal on 28 September 2016. Subsequently, defendant filed a petition for

writ of certiorari to this Court on 15 May 2017, and the State filed a motion to dismiss

the appeal on 23 May 2017.



                                             -4-
                                    STATE V. ROGERS

                                   Opinion of the Court



                                      Jurisdiction

      As an initial matter, we must determine whether this appeal is properly before

this Court.

      1. Appeal as of Right

      The State has filed a motion to dismiss on the basis that, per state statute, a

defendant who pleads guilty generally does not have a right to appeal. N.C. Gen.

Stat. § 15A-1444(e) (2015); see State v. Pimental, 153 N.C. App. 69, 72, 568 S.E.2d
867, 869 (2002) (noting that a criminal defendant’s right to appeal is purely a creation

of state statute). We agree.

                     Except as provided in subsections (a1) and (a2) of
              this section and G.S. 15A-979, and except when a motion
              to withdraw a plea of guilty or no contest has been denied,
              the defendant is not entitled to appellate review as a matter
              of right when he has entered a plea of guilty or no contest to
              a criminal charge in the superior court, but he may petition
              the appellate division for review by writ of certiorari.

N.C.G.S. § 15A-1444(e) (emphasis added). Further, a defendant who pleads guilty

does not have a right to appeal whether the trial court erred in determining his guilty

plea was knowing and voluntary, State v. Bolinger, 320 N.C. 596, 601, 359 S.E.2d
459, 462 (1987); State v. Santos, 210 N.C. App. 448, 450, 708 S.E.2d 208, 210 (2011),

nor does he have a right to appeal whether the trial court erred in denying his motion

to dismiss, State v. Shepley, 237 N.C. App. 174, 177, 764 S.E.2d 658, 660 (2014).

Defendant concedes that he is not entitled to an appeal as of right, acknowledging



                                          -5-
                                    STATE V. ROGERS

                                   Opinion of the Court



that “[a]ppellate review is contingent upon this Court granting [his] petition for writ

of certiorari as to one, or both, of these issues.” Thus, defendant’s appeal is subject

to dismissal. See State v. Demaio, 216 N.C. App. 558, 561, 716 S.E.2d 863, 865 (2011)

(“A ‘defendant is not entitled as a matter of right to appellate review of his contention

that the trial court improperly accepted his guilty plea.’ ” (emphasis added) (quoting

Bolinger, 320 N.C. at 601, 359 S.E.2d at 462).

      2. Petition for Writ of Certiorari

      Defendant, however, has filed a petition for writ of certiorari. Pursuant to Rule

21 of the North Carolina Rules of Appellate Procedure, this Court may, in its

discretion, issue a writ of certiorari if one of the following circumstances applies:

“when the right to prosecute an appeal has been lost by failure to take timely action,

or when no right of appeal from an interlocutory order exists, or for review pursuant

to N.C.G.S. § 15A-1422(c)(3) of an order of the trial court ruling on a motion for

appropriate relief.” N.C. R. App. P. 21(a)(1) (2017). “A petition for the writ must

show merit or that error was probably committed below.” State v. Rouson, 226 N.C.

App. 562, 563–64, 741 S.E.2d 470, 471 (2013) (quoting State v. Grundler, 251 N.C.
177, 189, 111 S.E.2d 1, 9 (1959)) (denying the defendant’s petition for writ of certiorari

where the defendant failed to bring forth a meritorious argument or reveal error in

the trial court’s denial of his motion to suppress and in the acceptance of his guilty

pleas).



                                           -6-
                                    STATE V. ROGERS

                                   Opinion of the Court



      “[O]ur Supreme Court has held that when a trial court improperly accepts a

guilty plea, the defendant ‘may obtain appellate review of this issue only upon grant

of a writ of certiorari.’ ” Demaio, 216 N.C. App. at 562, 716 S.E.2d at 866 (citation

omitted) (quoting Bolinger, 320 N.C. at 601, 359 S.E.2d at 462).           The State, in

response to defendant’s petition, argues that the writ should not issue in this case;

the State asserts that, even assuming the trial court erred in advising defendant he

could appeal the denial of his motion to dismiss, defendant has failed to show how his

decision to plead guilty was based on this advice, or that it otherwise invalidated his

plea where defendant averred that he entered the plea of his own free will, fully

understanding what he was doing. The State nevertheless acknowledges that Rule

21 does not restrict this Court’s jurisdiction to review a trial court’s judgment or order

by certiorari. See State v. Stubbs, 368 N.C. 40, 44, 770 S.E.2d 74, 76 (2015) (“[W]hile

Rule 21 might appear at first glance to limit the jurisdiction of the Court of Appeals,

the Rules cannot take away jurisdiction given to that court by the General Assembly

in accordance with the North Carolina Constitution.”).

      Indeed, although recent Supreme Court decisions demonstrate that this Court

has jurisdiction to grant certiorari on grounds not explicitly set forth in Rule 21, see,

e.g., State v. Thomsen, 369 N.C. 22, 26–27, 789 S.E.2d 639, 642–43 (2016); Stubbs,
368 N.C. at 43–44, 770 S.E.2d at 76, this Court’s jurisprudence is far from clear in

terms of whether this Court has the authority to grant certiorari to consider the



                                          -7-
                                  STATE V. ROGERS

                                  Opinion of the Court



validity of guilty pleas. See State v. Biddix, ___ N.C. App. ___, ___, 780 S.E.2d 863,

866–67 (2015) (discussing Appellate Rule 21).

      In State v. Ledbetter (Ledbetter III), ___ N.C. App. ___, 794 S.E.2d 551 (per

curiam), stay granted, ___ N.C. ___, 794 S.E.2d 527 (2016), this Court, on remand

from the Supreme Court of North Carolina, was tasked with reconsidering this

Court’s earlier dismissal of the defendant’s appeal, see State v. Ledbetter (Ledbetter

I), ___ N.C. App. ___, 779 S.E.2d 164 (2015), rev. allowed and remanded by 369 N.C.
79, 793 S.E.2d 216 (Ledbetter II)—in light of Stubbs and Thomsen (which both

addressed “the appellate courts’ jurisdiction to issue the writ of certiorari upon the

State’s petition, where statutorily authorized, after the trial court granted both

defendants’ MAR[,]” Ledbetter III, ___ N.C. App. at ___, 794 S.E.2d at 554)—in order

to review the defendant’s petition for writ of certiorari seeking review of her motion

to dismiss, made prior to entry of her guilty plea to DWI, see Ledbetter III, ___ N.C.

App. at ___, 794 S.E.2d at 553. In so doing, this Court in Ledbetter III framed the

issue and concluded as follows:

             The issue in the present case does not pertain to the
             existence of appellate jurisdiction under the statutes.
             Rather, the issue pertains to the “govern[ing] procedure”
             and processes available to properly exercise our
             jurisdiction and guide our discretion of whether to issue a
             writ of certiorari, following a defendant’s guilty plea. N.C.
             Rule App. P. Rule 1(b) (2016). Defendant’s petition,
             purportedly under N.C. Gen. Stat. § 15A-1444(e), does not
             invoke any of the three grounds set forth in Appellate Rule
             21 to guide this Court’s discretion to issue the writ under


                                         -8-
                                 STATE V. ROGERS

                                 Opinion of the Court



            this Rule to review her guilty plea.

                  We are without a procedural basis to do so, without
            invoking Rule 2 to suspend the Rules. . . .

            ....

                   Under the current language of Appellate Rule 21, no
            procedural mechanism exists under that Rule to issue the
            discretionary writ of certiorari to review the trial court’s
            judgment entered upon Defendant’s guilty plea under N.C.
            Gen. Stat. § 15A-1444(e), without further exercising our
            discretion to invoke Rule 2 to suspend the Rules. . . .

            ....

                  This Court’s jurisdiction to hear and consider issues
            raised by a party is often broader, but not necessarily
            synonymous, with the procedural framework under our
            appellate rules. The appellate rules are replete with
            circumstances in which this Court possesses jurisdiction,
            but the rules procedurally do not allow appellate review
            without invoking Rule 2. . . .

            ....

            Although the statute provides jurisdiction, this Court is
            without a procedural process under either Rule 1 or 21 to
            issue the discretionary writ under these facts, other than
            by invoking Rule 2.

                   In the further exercise of our discretion under the
            facts before us, we decline to invoke Rule 2 to suspend the
            requirements of the appellate rules to issue the writ of
            certiorari.

Id. at ___, 794 S.E.2d at 554–55 (citations omitted); see State v. Perry, No. COA16-

862, 2017 WL 1650125, **2–3 (N.C. Ct. App. May 2, 2017) (unpublished) (relying on



                                        -9-
                                    STATE V. ROGERS

                                    Opinion of the Court



Ledbetter III, invoking Rule 2 in order to review the defendant’s argument that the

trial court erred in accepting his guilty plea because it failed to inform him of the

minimum sentence of his convictions, and finding that the defendant failed to

establish that his guilty plea was accepted in violation of statute or that he was

prejudiced thereby). But see State v. Jones, ___ N.C. App. ___, ___, 802 S.E.2d 518,

523 (2017) (“We have examined both Biddix and Ledbetter and conclude that these

cases fail to follow the binding precedent established by Stubbs, and as a result, do

not control the outcome in the present case. In this case, as in Stubbs, although

defendant has a statutory right to apply for a writ of certiorari to obtain review of his

sentence, Appellate Rule 21 does not include this circumstance [(defendant’s appeal

of the sentencing proceeding conducted upon his entry of a guilty plea)] among its

enumerated bases for issuance of the writ. We find the present case to be functionally

and analytically indistinguishable from that of Stubbs and hold that, pursuant to the

opinion of our Supreme Court in Stubbs, this Court has jurisdiction to grant

defendant’s petition for a writ of certiorari. In the exercise of our discretion, we choose

to grant [the defendant’s] petition.”).

      Notably, while the facts in the instant case seem to more closely parallel those

at issue in Ledbetter—a motion to dismiss is denied, the defendant enters a guilty

plea, the defendant appeals and files a petition for writ of certiorari for review of the

trial court’s denial of the motion to dismiss—Ledbetter did not contend with (and



                                           - 10 -
                                    STATE V. ROGERS

                                    Opinion of the Court



neither did Jones, for that matter) the additional wrinkle in the analysis facing this

Court in the instant case—defendant’s argument that his guilty plea is invalid based

on the trial court’s assurance that defendant could appeal its denial of his motion to

dismiss.

      There appear to be three alternatives available to this Court in order to

satisfactorily address the issues currently before us: (1) follow the reasoning in Jones,

which in turn relies on the reasoning in Stubbs, and grant defendant’s petition for

writ of certiorari; (2) follow the reasoning in Ledbetter, deny defendant’s petition for

writ of certiorari, and decline to invoke Rule 2; or (3) follow the reasoning in Ledbetter,

but invoke Rule 2 to review the validity of defendant’s guilty plea. Complicating the

matter is the fact that our appellate courts have also held that when a trial court

improperly accepts a guilty plea, the defendant “may obtain appellate review of this

issue only upon grant of a writ of certiorari[,]” see Demaio, 216 N.C. App. at 562, 716

S.E.2d at 866 (citation omitted) (quoting Bolinger, 320 N.C. at 601, 359 S.E.2d at

462), and neither Stubbs, Ledbetter, nor Jones addresses this precise and narrow

issue in discussing Appellate Rule 21. Additionally, the general rule that we are

bound by the prior opinions of this Court which have decided the “same issue,” see In

re Civil Penalty, 324 N.C. 373, 384, 379 S.E.2d 30, 37 (1989), is not helpful in the

instant case where Jones dismissed Ledbetter III (and Biddix) as they “fail[ed] to

follow the binding precedent established by Stubbs,” a North Carolina Supreme Court



                                           - 11 -
                                    STATE V. ROGERS

                                   Opinion of the Court



case, and, as a result, this Court in Jones concluded those cases did not control. ___

N.C. App. at ___, 802 S.E.2d at 523.

      However, where the facts in Ledbetter are arguably more analogous (and

applicable) to those in the instant case, compare Ledbetter III, ___ N.C. App. at ___,

794 S.E.2d at 553 (involving the defendant’s attempt to appeal the denial of a motion

to dismiss followed by entry of a guilty plea), with Jones, ___ N.C. App. at ___, 802

S.E.2d at 520 (involving the “defendant’s right to seek the issuance of a writ of

certiorari in order to obtain appellate review of the sentencing proceeding conducted

upon his entry of a plea of guilty” (emphasis added)), we conclude that no procedural

mechanism exists under Rule 21 to issue the discretionary writ of certiorari to review

the trial court’s judgment entered upon defendant’s guilty plea, but also exercise our

discretion to invoke Rule 2 to suspend the Rules and address the merits of defendant’s

appeal. N.C. R. App. P. 2 (2017) (“To prevent manifest injustice to a party, or to

expedite decision in the public interest, either court of the appellate division may . .

. suspend or vary the requirements or provisions of any of these rules in a case

pending before it upon application of a party or upon its own initiative . . . .”); see

Ledbetter III, ___ N.C. App. at ___, 794 S.E.2d at 555 (citations omitted); see also

Perry, 2017 WL 1650125, at *2.

      Ordinarily, this Court invokes Rule 2 “[t]o prevent manifest injustice,” see N.C.

R. App. P. 2 (2017); here, we invoke Rule 2 to “expedite decision in the public interest,”



                                          - 12 -
                                   STATE V. ROGERS

                                   Opinion of the Court



that is, to reach the merits in order to caution the trial court as it advises litigants—

especially pro se litigants or litigants submitting pro se filings—on their right to

appeal, to make sure no plea is entered with the expectation of a right to appeal where

no right exists.

            _________________________________________________________

      Defendant contends his Alford plea was not entered voluntarily or intelligently

because the trial court erroneously advised him that he had the right to appeal the

court’s denial of his pro se motion to dismiss. Assuming arguendo the trial court

erred, we find this error harmless for the reasons stated herein.

      Pursuant to N.C. Gen. Stat. § 15A-1022, “a superior court judge may not accept

a plea of guilty or no contest from [a] defendant without first addressing him

personally and[,]” among other things “[d]etermining that he understands the nature

of the charge” and “[i]nforming him of the maximum possible sentence on the charge

for the class of offense for which the defendant is being sentenced . . . .” Id. § 15A-

1022(a)(2), (6) (2015). The guilty plea must be “entered by one fully aware of the

direct consequences, including the actual value of any commitments made to him by

the court.” State v. Smith, 352 N.C. 531, 550–51, 532 S.E.2d 773, 786 (2000) (quoting

Brady v. United States, 397 U.S. 742, 755, 25 L. Ed. 2d 747, 760 (1960)).

      In the instant case, defendant agreed to plead guilty pursuant to the plea

agreement, the trial court advised him of the maximum possible punishment, see



                                          - 13 -
                                    STATE V. ROGERS

                                    Opinion of the Court



N.C.G.S. § 15A-1022(a)(6), and defendant averred that he entered the plea of his own

free will, see id. at § 15A-1022(a)(2). It is also true that the trial court told defendant

that he would have the right to appeal the ruling denying his pro se motion to dismiss.

However, the trial court also advised defendant—and defendant indicated he

understood—that pleading guilty would place limitations on his right to appeal,

contradicting its earlier statement that defendant would “have the right to appeal

[the trial court’s] ruling.”

       Accordingly, we agree with defendant that the trial court erroneously advised

him that he had the right to appeal the denial of his pro se motion to dismiss after

entering an Alford plea. However, having granted review of this issue pursuant to

Rule 2, we hold that any error by the trial court is harmless.

       “This Court reviews the trial court’s denial of a motion to dismiss de novo.”

State v. Smith, 186 N.C. App. 57, 62, 650 S.E.2d 29, 33 (2007) (citation omitted).

Questions of subject matter jurisdiction are reviewed de novo. Harris v. Matthews,

361 N.C. 265, 271, 643 S.E.2d 566, 570 (2007).

       “Subject-matter jurisdiction ‘involves the authority of a court to adjudicate the

type of controversy presented by the action before it.’ ” McKoy v. McKoy, 202 N.C.

App. 509, 511, 689 S.E.2d 590, 592 (2010) (quoting Haker-Volkening v. Haker, 143
N.C. App. 688, 693, 547 S.E.2d 127, 130 (2001)). “Subject-matter jurisdiction derives

from the law that organizes a court and cannot be conferred on a court by action of



                                           - 14 -
                                    STATE V. ROGERS

                                   Opinion of the Court



the parties or assumed by a court except as provided by that law.” Id. (citation

omitted).

      “The superior court has exclusive, original jurisdiction over all criminal actions

not assigned to the district court division by this Article . . . .” N.C. Gen. Stat. § 7A-

271 (2015) (emphasis added). “In criminal cases, a valid indictment gives the trial

court its subject matter jurisdiction over the case.” In re M.S., 199 N.C. App. 260,

262 n.2, 681 S.E.2d 441, 443 n.2 (citing In re Griffin, 162 N.C. App. 487, 493, 592
S.E.2d 12, 16 (2004)).

      On his motion to dismiss for lack of subject matter jurisdiction and lack of

personal jurisdiction, defendant made the following argument, in pertinent part:

             The reason why I say they have lack of jurisdiction, because
             at the time I was born, I was born a natural -- a natural
             born American sovereign citizen. All right? I never
             contracted at the time of birth with a birth certificate or
             Social Security number.

             ....

             . . . I am convinced that they have lack of jurisdiction, I
             never contracted with the U.S. I never had anything in my
             name. The United States is a corporation. All right. The
             United States do not own me. They did not make me. I was
             birthed by my mother, who mated with my father. . . .

             ....

                   And the reason why I say lack of jurisdiction is that
             common use of this term “persons” does not include the
             sovereign and statute employed with ordinary not be
             construed with do so. Title 1, United States Code, Section


                                          - 15 -
                                    STATE V. ROGERS

                                   Opinion of the Court



             1, Note 12, United States v. United Mine Workers on 330
U.S. 258, apostrophe, 91 L.Ed 884. They said this is a form
             of diplomatic immunity. While you are not excused for the
             consequences of any legitimate crimes when you may . . . .

             ....

             . . . -- legitimate crimes when you may commit against real
             parties and which you call (unintelligible) to another
             citizen as a sovereign, you cannot be forced to comply with
             arbitrary administrative regulations imposed by Congress
             on federal citizens. All right.

             ....

                     Then once the prosecutors can prove that I
             contracted with the State willingly and intelligently, with
             full disclosure of the facts, then we can move on to the next
             step, talking about the charges brung [sic] against the
             persons. . . .

             THE COURT: All right. For those reasons you don’t feel
             that the State of North Carolina has jurisdiction over you
             to try the case; is that right, Mr. Rogers?

             THE DEFENDANT: Yes, sir[.]

      Defendant’s argument failed to present a coherent, legally recognized

challenge to the trial court’s jurisdiction. For example, defendant did not challenge

the validity of the indictments in the instant case, which, if defective or invalid, would

deprive the trial court of jurisdiction to enter judgment. See In re M.S., 199 N.C. App.

at 262 n.2, 681 S.E.2d at 443 n.2 (“[A] facially invalid indictment deprives the trial

court of jurisdiction to enter judgment in a criminal case.” (quoting State v. McKoy,

196 N.C. App. 650, 654, 675 S.E.2d 406, 410 (2009))). Here, defendant presents no


                                          - 16 -
                                  STATE V. ROGERS

                                  Opinion of the Court



argument that negates the authority of the trial court to exercise personal and subject

matter jurisdiction over defendant in the instant case. Defendant’s argument is

overruled.

      NO PREJUDICIAL ERROR.

      Judges DAVIS and INMAN concur.




                                         - 17 -